ALMON, Justice.
M.S. Carriers, a corporation, and Doll Andrews McClendon petition this Court for a writ of mandamus directing the Honorable Josh Mullins of the Circuit Court of Jefferson County, Alabama, to enter an order transferring an action filed in Jefferson County to Cleburne County.
After reviewing the record, this Court concludes that the trial court properly denied the petitioners' motion to transfer. See Ex parte Cummings, Gazaway & Scott, Inc., 386 So.2d 732 (Ala.1980). Having found no abuse of discretion by the trial court, we deny the petition for writ of mandamus.
WRIT DENIED.
HORNSBY, C.J., and ADAMS, STEAGALL and INGRAM, JJ., concur.